Citation Nr: 1124854	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  09-45 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hepatitis C with liver damage.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel







INTRODUCTION

The Veteran had active military service from January 1975 to July 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) in Atlanta, Georgia.


FINDING OF FACT

The evidence of record preponderates against a finding that hepatitis C with liver damage had its onset during or is otherwise related to the Veteran's active service.


CONCLUSION OF LAW

Hepatitis C with liver damage was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

In a March 2008 letter, the agency of original jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010).  The AOJ notified the Veteran of the information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the March 2008 letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  His service treatment and personnel records were obtained.  The Veteran's VA records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured.  

In August 2009, a VA medical opinion was obtained in conjunction with the Veteran's claim, and the report is of record.

The Board finds that the duty to assist the Veteran has been satisfied in this case.

II. Factual Background and Legal Analysis

The Board has reviewed the record in conjunction with this case that includes the Veteran's service treatment records, VA medical records and VA examination reports, dated from 2007 to 2009, and his written statements in support of his claim.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.

"[I]n order to establish service connection or service- connected aggravation for a present disability the veteran must show: (1) the existence of a present disability; (2) in- service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir 2004).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, or even leg numbness, the Veteran is not competent to provide evidence as to more complex medical questions, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The Veteran asserts that he has hepatitis C with liver damage that was incurred during active service.  In a July 2008 written statement, he indicated that "in the last 6 months [he] checked into alot of websites about [hepatitis] C...[and] it seems that most [soldiers infected] were in Germany on or about the same years" he had the virus.  He said that a Red Cross worker advised him of a big outbreak of hepatitis C in the armed forces in Germany in the late 1970s and early 1980s when he was there.  

Further, in his February 2009 notice of disagreement, the Veteran said that, in August 1978, while in service in Germany, he was told he had "the C-virus not the B-virus" and that his drug and alcohol use "came after the fact of knowing [he] had the virus".  In his November 2009 substantive appeal, the Veteran stated that he "talked with the C.D.C. [Centers for Disease Control and Prevention]" in Atlanta and was advised of a hepatitis outbreak in Germany from 1976 to 1980 and that a hepatitis C test became available in late 1976.  He said that he was further advised by the CDC that the results of his 1978 positive test for hepatitis B must be wrong or the test was incorrectly performed because it is impossible for his hepatitis B to turn into hepatitis C.  He said his drug and alcohol use was after he learned that he had hepatitis.  Thus, the Veteran maintains that service connection is warranted for hepatitis C with liver damage.

Service treatment records reveal that, when examined for entry into service in December 1974, the Veteran's abdomen and viscera were normal and he was found qualified for active service.  In June 1977, the Veteran complained of right upper quadrant pain and the assessment was a need to consider hepatitis.  

In August 1978, the Veteran was seen for complaints of increased fatigue and loss of appetite with jaundiced eyes.  He denied recent drug use, but admitted to injecting "scag" in January 1978, and was "still drinking".  Objectively, he was observed to have track marks on his left forearm.  The assessment was hepatitis and a history of drug abuse.  He was hospitalized for treatment of viral hepatitis.  An August 20, 1978 clinical entry indicates that the Veteran was released from the hospital after treatment for viral hepatitis.  He denied recent drug abuse and was observed to have no recent tracks, but old ones were present.  Hepatitis B was diagnosed in September 1978.  On a report of medical history completed in March 1980 when he was examined for separation, the Veteran checked yes to having jaundice or hepatitis and checked no to having stomach, liver, or intestinal trouble.  On examination at that time, his abdomen and viscera were normal.

Post service, a February 2007 VA outpatient record indicates that the Veteran had risk factors for hepatitis C that included illicit intravenous drug use and intranasal cocaine use.

A March 2007 VA record indicates that the Veteran tested positive for the hepatitis C antibody that was indicative of "probable hepatitis C infection".  He admitted to a history of alcohol, cocaine, and crack cocaine use for the past 25 years.  The Veteran reported that his drug abuse began in service and that he injected heroin intravenously on several occasions.  

According to an October 2007 VA Addiction Severity Index (ASI) record, the Veteran had a 27 year history of cocaine use and a 3 year history of intravenous drug use.

In an April 2008 signed statement the Veteran said he had "a few" risk factors (for hepatitis C, apparently) that included air gun injection at Fort Jackson, South Carolina in approximately January 1975; using shared razors in the field; and blood from a training exercise in Germany in 1977 when he touched wounded soldiers.

As noted, in a February 2009 written statement, the Veteran said he was told in Germany that he had hepatitis C and his drug and his alcohol use began after the 1978 diagnosis.  

VA outpatient records, including in February 2009, reflect that the Veteran had a confirmed diagnosis of hepatitis C.

According to an August 2009 VA medical report, a physician reviewed the Veteran's medical records and rendered an opinion regarding the relationship between his currently diagnosed hepatitis C infection and risk factors identified by him and factors noted in the file.  His February 2009 statement was noted and that a May 2007 domiciliary discharge plan note indicates that the Veteran's hepatitis C risk factors were intranasal cocaine and a history of injection drug use while in Germany.  An October 2007 ASI clinic note indicates that his risk factors of hepatitis C included alcohol, intravenous heroin, and smoking cocaine.  According to an April 2008 VA outpatient record, his hepatitis C risk factors were blood exposure on skin or through mucus membranes, tattoos, intranasal cocaine and alcohol use.  On February 5, 2009, he had a positive hepatitis C antibody positive test that was confirmed by virus PCR testing.  Records dated at that time include a past medical history of hepatitis C since 1967, cocaine use and heroin dating from 1978 to 1998; crack cocaine, regular cocaine use, and intravenous drug use also with THC (tetrahydrocannabinol) for 15 years.

Further, the VA examiner noted that the Veteran's service treatment records showed that the Veteran had a variety of vaccines over the years in service.  In August 1978, the Veteran presented with a one-month history of gradual yellow jaundice, fatigue and other symtoms.  He was hospitalized and results of laboratory tests confirmed the presence of the hepatitis B virus.  An August 20, 1978 clinical entry indicates that the Veteran had resolving viral hepatitis B.  This record also indicates that he denied recent drug use.  His physical examination revealed that his arms had no recent track marks indicative of intravenous drug use but that old ones were present and he reported last using intravenous drugs in January 1978.

According to the August 2009 VA examiner, review of the Veteran's records indicated that the Veteran's risk factors for hepatitis C were intravenous drug use that began while in service and intranasal cocaine use.  The Veteran also reported alcohol use, shared razors, and touching wounded comrades' blood, but the latter incidents were unconfirmed.  According to the VA examiner, "[r]eview of the literature documents the most efficient mode of transmission for hepatitis C is injection drug use, which the [V]eteran actually was involved in the past while he was stationed in Germany" and had a "strong risk factor with intranasal cocaine use".  It was noted that the Veteran also reported air gun injection vaccinations.  

The VA examiner consulted with a gastrointestinal hepatology specialist, who stated that the most efficient route and the most likely source of the hepatitis C transmission was the intravenous drug use and the intranasal cocaine.  This medical specialist said that there was less than a one percent probability that air gun injections would cause the transmission of the hepatitis C virus and that to state that was the main source would resorting to mere speculation.  It was considered even further less likely that the Veteran's reported blood exposure from a training exercise in Germany when he pulled injured soldiers from a vehicle was the cause as there was no route of entry for exposure and no confirmation that he used razors behind others in the field.

The Veteran has contended that service connection should be granted for hepatitis C with liver damage.  However, although the evidence shows that hepatitis C with liver damage has been diagnosed, no competent medical evidence has been submitted to show that this disability is related to service or any incident thereof.

On the other hand, the record reflects that, while the Veteran was treated for hepatitis B in service, his liver and hepatic system were normal on separation from service and the first post-service evidence of record of hepatitis C with liver damage is from 2007, nearly 30 years after the Veteran's separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (to the effect that a lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

More significantly, in fact, in August 2009, a VA examiner opined that the Veteran's risk factors for hepatitis C were intravenous drug use and intranasal cocaine use.  A gastrointestinal hepatology specialist opined that there was less than a one percent probability that air gun injections would cause the transmission of the hepatitis C virus and to state that it was the main source would be resorting to speculation.  It was considered even less likely that the Veteran's reported blood exposure from a training exercise wherein he was exposed to the blood of wounded soldiers was the cause of his hepatitis C as there was no route of entry for exposure and no confirmation that he used others' razors in the field.

Further, while the Veteran is competent to state that he had hepatitis problems in service, he is not competent to state that he had hepatitis C pathology due to service.  The hepatitis C virus is not readily recognizable by a layman, such as varicose veins or acne.  Even medical professionals rely on laboratory testing and other diagnostic tools to diagnose hepatitis C and liver damage.  To the extent that he is claiming continuity of hepatitis symptoms since an alleged in-service event, he is not a reliable historian in this respect.  In fact, in the August 1978 clinical record, he reported last using intravenous drugs in January 1978, that is before his hepatitis diagnosis although, when seen for hepatitis pathology after service in 2007 and thereafter, he related that his drug use began after his August 1978 treatment for hepatitis B.  And, in recent VA medical records, he related a history of drug use from 1978 to 1998 that is long after his service discharge.  The Board does not find that there is credible evidence of continuity of symptomatology present.  

The Board has reviewed the record on appeal, but finds that there is simply no indication that the appellant's reported alcohol use, shared razors, touching wounded comrades or air gun injections caused his current hepatitis C or HIV, as he claims. As the record does not establish that he possesses a recognized degree of medical knowledge, he lacks the competency to provide evidence that requires specialized knowledge, skill, experience, training or education, such as an opinion as to the etiology of his current hepatitis C and HIV.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

To the extent the appellant claims that his current hepatitis C and HIV are related to drug abuse during active duty, the Board notes that payment of compensation for a disability that is a result of a veteran's own alcohol or drug abuse is prohibited by law. 38 U.S.C.A. § 105(a) (West 2002); 38 C.F.R. §§ 3.1(m), 3.301(d) (2010) (providing that an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs).  


As such, the evidence here is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the objective and probative medical and other evidence of record is against the Veteran's claim for service connection for hepatitis C with liver damage, and his claim is therefore denied.


ORDER

Service connection for hepatitis C with liver damage is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


